Title: To George Washington from Alexander Hamilton, 31 May 1792
From: Hamilton, Alexander
To: Washington, George

 

[Philadelphia] 31st May 1792.

The Secretary of the Treasury has the honor to inform the President of the Unit’d States that the place of Keeper of the Light house on Thatcher’s Island in the State of Massachusetts has become vacant by the death of Mr Hustin. The following persons are respectably recommended—Joseph Sayword—Henry White—Samuel Hustin, son of the deceas’d Keeper, and— Rowe. The first is strongly recommended both by the Collector of Boston and the Collector of Gloucester. The latter has also recommended Captn Rowe.
